940 F.2d 677
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Anastacio R. MILLADO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3152.
United States Court of Appeals, Federal Circuit.
July 17, 1991.

Before PAULINE NEWMAN, ARCHER and RADER, Circuit Judges.
DECISION
PER CURIAM.


1
Anastacio R. Millado appeals the decision of the Merit Systems Protection Board (Board), No. SE08318910852, (December 12, 1989).  The Board denied Mr. Millado's application for an annuity under the Civil Service Retirement Act (CSRA).  This court dismisses for lack of jurisdiction.


2
Under 5 U.S.C. Sec. 7703(b)(1) (1988), petitioners must file an appeal within 30 days after receiving notice of the Board's final order.  Mr. Millado filed his appeal to this court 138 days after the Board's final decision was delivered to his residence and accepted by Ms. Susana Millado.  Therefore, this court lacks jurisdiction.


3
In any event, Mr. Millado did not show entitlement to an annuity under the applicable statutes.  Under the CSRA, a Government employee must show completion of five years of creditable civilian service to qualify for an annuity.  5 U.S.C. Sec. 8333(a) (1988).


4
Mr. Millado's short term employment, by itself, does not qualify Mr. Millado for an annuity.  Further, Mr. Millado's military service does not count toward the requirement of five years of civilian service.  Therefore, Mr. Millado does not have the requisite five years of civilian service.